Citation Nr: 0705314	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  01-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
provided by Palmetto Baptist Medical Center Easley and 
associated health care providers from December 7, 2000 to 
December 9, 2000.

(The veteran's claim for entitlement to service connection 
for teeth disability due to dental procedures is the subject 
of a separate Board of Veterans' Appeals decision issued this 
same date.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years prior to 
his retirement in July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision by the agency of 
original jurisdiction (AOJ), the Department of Veterans 
Affairs (VA) Medical Center (MC) in Columbia, South Carolina 
that denied the veteran's claim for payment or reimbursement 
of medical expenses incurred at the Palmetto Baptist Medical 
Center Easley, the Greensboro Radiology PA, the Foothills 
Emergency Medicine PA, and the Wal Mart Pharmacy, in regard 
to treatment and medication for a cerebrovascular accident, 
provided during the period from December 7, 2000 to December 
9, 2000.  

The veteran's claim for payment or reimbursement of medical 
expenses was remanded by the Board for further development in 
October 2001.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

The appeal is REMANDED to the AOJ via the VHA VAMC.  VA will 
notify you if further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
veteran has not been sent the required VCAA notice with 
respect to his claim for payment or reimbursement of 
unauthorized medical expenses.

Pertinent evidence has been obtained pursuant to the 
instructions of the October 2001 Board remand.  The AOJ has 
not issued a supplemental statement of the case (SSOC) 
showing review of the newly obtained evidence.  Review of the 
newly obtained evidence and issuance of an SSOC by the AOJ is 
required prior to Board review of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), to include a 
description of the information and 
evidence necessary to substantiate his 
claim for payment or reimbursement of 
unauthorized medical expenses, and to 
include notice that he should submit any 
pertinent evidence in his possession. 

2.  Check to see if there is a Medical 
Administration Service file pertaining to 
the veteran's claim.  If there is, please 
obtain the file and attach it with the 
claims file.

3.  Upon completion of the above and any 
additional development deemed necessary, 
the AOJ should readjudicate the matter on 
appeal.  If the benefit sought remains 
denied, the veteran should be furnished 
an appropriate SSOC.  The SSOC must show 
consideration of all evidence received 
since the June 2001 statement of the 
case.  The veteran should have the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


